DETAILED ACTION
	This is a non-final Office Action on the merits for U.S. App. 17/487,080
Claims 22-41 are pending.
Claims 1-21 are cancelled.
Claims 22-41 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22, 23, 26-28, 30-33, 36-38, 40, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernat (FR2989713).
Regarding claim 22, Bernat discloses a deck tile apparatus, comprising:
a base (the bottom horizontal surface of the tile #2 of figure 1, which is shown better in figure 2) comprising first and second horizontal bars (the ribs that extend both vertically and horizontal as depicted in annotated figure 2 from Bernat below) to contact a surface on which the deck tile is placed (the horizontal bars form part of the base of the tile and thus are configured to contact the ground the tile is to be placed on), wherein the base has an opening between the first and second bars to accommodate an uneven feature of the surface (the first and second bars are spaced from one another to as to form an opening that is so configured as defined);
first and second sidewalls (#22) extending vertically upward from respective edges of the base (see figures 1 and 2);
a base strip extending horizontally between an upper edge of the first side wall and an upper edge of the second side wall (the base strip is considered one of the strips of material formed between adjacent ribs #24 as depicted in figures 2 and 5, where figure 3 depicts such a base strip extends between upper edges of respective opposite side walls #22); and 
first and second clip fastening members (#13) extending upwardly from the base strip (see figures 2 and 3, where the members #13 extend upwardly from the strip between elements #24) to retain a deck board within a cavity between the first and second clip fastening members (see figure 8).

    PNG
    media_image1.png
    413
    749
    media_image1.png
    Greyscale

Figure 2 from Bernat
Regarding claim 23, Bernat discloses a base strip side wall that extends vertically between an edge of the base strip and each of the first and second bars of the base (either element #24 of the base strip can be considered the base strip side wall which extends vertically downward from the base and through each horizontal bar as depicted in figure 2); wherein a portion of the base strip side wall has an opening that coincides with the opening of the base to accommodate the uneven feature of the surface (see figure 2, where the base strip side wall comprises of notches #26 which are provided where space between horizontal bars is located).
Regarding claim 26, Bernat discloses wherein each of the first and second clip fastening members includes an anchor (#15) that protrudes into the cavity to restrict movement of the board within the cavity (see figure 8).
Regarding claim 27, Bernat discloses the deck board (#3), wherein the deck board has a channel (#33) along each of first and second edges of the deck board (see figure 8), wherein each channel is configured to retain a portion of a respective one of the first and second clip fastening members (see figure 8), and wherein a portion of each of the first and second edges of the deck board is rounded to force the first and second clip members away from one another as the deck board is pressed into the cavity (see figure 7, where the longitudinal edges #31 of the boards #3 are cut and rounded for easier insertion of the clip into the channel #33).
Regarding claim 28, Bernat discloses the base has a fastener opening (#28) through which to attach the base to the surface (see figure 5).
Regarding claim 30, Bernat discloses a support member (one of the other elements #24 that extends parallel to the base strip side wall can be considered a support member) perpendicular to the first and second bars extending vertically upward from the base (such elements #24 which extend perpendicular to the horizontal bars extend upwardly from the base as the base strip does). 
Regarding claim 31, Bernat discloses a corner of the base is raised to accommodate the uneven feature of the surface (figure 2 shows the corner of the base can comprise of U-shaped recesses as well along the bottommost edge of the sidewalls).
Regarding claim 32, Bernat discloses a deck tile apparatus, comprising:
a base (the bottom horizontal surface of the tile #2 of figure 1, which is shown better in figure 2) comprising a plurality of horizontal bars (the ribs that extend both vertically and horizontal as depicted in annotated figure 2 from Bernat below) to contact a surface on which the deck tile is place (the horizontal bars form part of the base of the tile and thus are configured to contact the ground the tile is to be placed on), wherein a first subset of the bars is perpendicular to a second subset of the bars to provide openings in the base to accommodate uneven features of the surface (see figure 2 from Bernat below, where such sets of horizontal bars extend perpendicular to one another and are spaced from one another so as to be configured as defined);
multiple sidewalls (#22) extending vertically upward from a respective edge of the base (see figures 1 and 2);
a base strip extending horizontally between a first one of the side walls and a second one of the side walls (the base strip is considered one of the strips of material formed between adjacent ribs #24 as depicted in figures 2 and 5, where figure 3 depicts such a base strip extends between upper edges of respective opposite side walls #22); and 
first and second clip fastening members (#13) extending upwardly from the base strip (see figures 2 and 3, where the members #13 extend upwardly from the strip between elements #24) to retain a deck board within a cavity between the first and second clip fastening members (see figure 8).

    PNG
    media_image2.png
    474
    749
    media_image2.png
    Greyscale

Figure 2 from Bernat
Regarding claim 33, Bernat discloses a base strip side wall that extends vertically between an edge of the base strip and each of a first one of the bars and a second one of the bars (either element #24 of the base strip can be considered the base strip side wall which extends vertically from the base and through each horizontal bar of the first subset as depicted in figure 2); wherein a portion of the base strip side wall has an opening that coincides with one of the openings of the base to accommodate the uneven feature of the surface (see figure 2, where the base strip side wall comprises of notches #26 which are provided where space between horizontal bars is located).
Regarding claim 36, Bernat discloses wherein each of the first and second clip fastening members includes an anchor (#15) that protrudes into the cavity to restrict movement of the board within the cavity (see figure 8).
Regarding claim 37, Bernat discloses the deck board (#3), wherein the deck board has a channel (#33) along each of first and second edges of the deck board (see figure 8), wherein each channel is configured to retain a portion of a respective one of the first and second clip fastening members (see figure 8), and wherein a portion of each of the first and second edges of the deck board is rounded to force the first and second clip members away from one another as the deck board is pressed into the cavity (see figure 7, where the longitudinal edges #31 of the boards #3 are cut and rounded for easier insertion of the clip into the channel #33).
Regarding claim 38, Bernat discloses the base has a fastener opening (#28) through which to attach the base to the surface (see figure 5).
Regarding claim 40, Bernat discloses a support member (one of the other elements #24 which is parallel to the base strip side wall can be considered a support member) perpendicular to the first and second bars extending vertically upward from the base (such elements #24 which extend perpendicular to the horizontal bars extend upwardly from the base as the base strip does). 
Regarding claim 41, Bernat discloses a corner of the base is raised to accommodate the uneven feature of the surface (figure 2 shows the corner of the base can comprise of U-shaped recesses as well along the bottommost edge of the sidewalls).

Claim(s) 22-24, 26, 30-34, 36, 40, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mei (U.S. Publication 2006/0185297).
Regarding claim 22, Mei discloses a deck tile apparatus, comprising:
a base (the bottom horizontal surface of the tile #30 of figure 3, which is shown better in figure 5) comprising first and second horizontal bars (two adjacent bars (the horizontal portions of) #33b of figure 4 can be considered horizontal bars as broadly defined) to contact a surface on which the deck tile is placed (the horizontal bars form part of the base of the tile and thus are configured to contact the ground the tile is to be placed on), wherein the base has an opening between the first and second bars to accommodate an uneven feature of the surface (the first and second bars are spaced from one another to as to form an opening that is so configured as defined);
first and second sidewalls (#33a and #34a) extending vertically upward from respective edges of the base (see figures 3 and 5);
a base strip (#31) extending horizontally between an upper edge of the first side wall and an upper edge of the second side wall (see figure 3); and 
first and second clip fastening members (#32) extending upwardly from the base strip (see figure 3) to retain a deck board within a cavity between the first and second clip fastening members (see figure 4).
Regarding claim 23, Mei discloses a base strip side wall (the side wall which comprises of female portions #33b can be considered the base strip side wall) that extends vertically between an edge of the base strip and each of the first and second bars of the base (see figure 3); wherein a portion of the base strip side wall has an opening that coincides with the opening of the base to accommodate the uneven feature of the surface (see figure 3, where the base strip side wall comprises of notches which are provided at the spaces between horizontal bars).
Regarding claim 24, Mei discloses the portion of the base strip side wall includes a U-shaped portion (see figure 3); a first end of the u-shaped portion extends upwardly from the first bar of the base (see figure 3, where the left end of the u-shaped portion extends from a left, first bar); and a second end of the u-shaped portion extends upwardly from the second bar of the base (see figure 3, where the right end of the u-shaped portion extends from a right, second bar).
Regarding claim 26, Mei discloses wherein each of the first and second clip fastening members includes an anchor (the horizontal anchor portions of the clips #32 as depicted in figure 8) that protrudes into the cavity to restrict movement of the board within the cavity (see figure 8).
Regarding claim 30, Mei discloses a support member (#35) perpendicular to the first and second bars extending vertically upward from the base (one of the elements #35 that extends perpendicular to the bars #33b as depicted in figure 5). 
Regarding claim 31, Mei discloses a corner of the base is raised to accommodate the uneven feature of the surface (figure 5 depicts the corners along the side wall with portion #34a comprise of recessed portions that are spaced from the base, bottom surface so as to be configured to accommodate an uneven surface).
Regarding claim 32, Mei discloses a deck tile apparatus, comprising:
a base (the bottom horizontal surface of the tile #30 of figure 3, which is shown better in figure 5) comprising a plurality horizontal bars to contact a surface on which the deck tile is place, wherein a first subset of the bars is perpendicular to a second subset of the bars to provide openings in the base to accommodate uneven features of the surface (the first set of horizontal bars can be formed by adjacent bottom horizontal portions of elements #33b while the second set of horizontal bars can be considered two bars #35 that run perpendicular to the first subset and form an opening between all of such elements as depicted in figure 5);
multiple sidewalls (#33a and #34a) extending vertically upward from a respective edge of the base (see figures 3 and 5);
a base strip (#31) extending horizontally between a first one of the side walls and a second one of the side walls (see figure 3); and 
first and second clip fastening members (#32) extending upwardly from the base strip (see figure 3) to retain a deck board within a cavity between the first and second clip fastening members (see figure 4).
Regarding claim 33, Mei discloses a base strip side wall (the side wall which comprises of female portions #33b can be considered the base strip side wall) that extends vertically between an edge of the base strip and each of a first one of the bars and a second one of the bars (see figures 3 and 5, where the base strip side walls extends between both subsets of bars and the bars within each subset); wherein a portion of the base strip side wall has an opening that coincides with one of the openings of the base to accommodate the uneven feature of the surface (see figure 3, where the base strip side wall comprises of notches which are provided at the spaces between horizontal bars).
Regarding claim 34, Mei discloses the portion of the base strip side wall includes a U-shaped portion (see figure 3); a first end of the u-shaped portion extends upwardly from the first bar (see figure 3, where the left end of the u-shaped portion extends from a left, first bar); and a second end of the u-shaped portion extends upwardly from the second bar of the base (see figure 3, where the right end of the u-shaped portion extends from a right, second bar).
Regarding claim 36, Mei discloses wherein each of the first and second clip fastening members includes an anchor (the horizontal anchor portions of the clips #32 as depicted in figure 8) that protrudes into the cavity to restrict movement of the board within the cavity (see figure 8).
Regarding claim 40, Mei discloses a support member extending vertically upward from the base (the element #35 that extends between the side walls #33a and #34a is considered the support member as defined). 
Regarding claim 41, Mei discloses a corner of the base is raised to accommodate the uneven feature of the surface (figure 5 depicts the corners along the side wall with portion #34a comprise of recessed portions that are spaced from the base bottom surface so as to be configured to accommodate an uneven surface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mei in view of Lam et al. (U.S. Publication 2015/0096250).
Regarding claims 27 and 37, Mei discloses the deck board (#40), wherein the deck board has a channel (channel #42 on the left side and the channel below tongue #43 on the right side as depicted in figure 8) along each of first and second edges of the deck board (see figure 8), wherein each channel is configured to retain a portion of a respective one of the first and second clip fastening members (see figure 8), and wherein a portion of each of the first and second edges of the deck board is configured to force the first and second clip members away from one another as the deck board is pressed into the cavity (see figure 7, where the longitudinal edges #31 of the boards #3 are cut and rounded for easier insertion of the clip into the channel #33). However, Mei does not specifically disclose the edges of the deck board are rounded to force the clip away from one another during insertion of the board. It is highly well known in the art, as evidenced by Lam et al., that such deck boards can comprise of rounded edges at a bottom portion thereof which lead into a channel in order to allow for easier insertion of a clip fastener therein. Therefore, it would have been obvious to have provided rounded edges upon the deck board of Mei, as taught in Lam et al., in order to make insertion within the channel easier.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 23, 25-33, and 35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, and 9 of U.S. Patent No. 11,156,005 in view of Bernat. 
Claim 22 of the present application is defined in claim 5 of U.S. Patent ‘005, except specifically for the horizontal bars with an opening therebetween and the base strip extending horizontally between upper edges of respective side walls. As explained above, Bernat teaches such horizontal bars and base strip features and it would have been obvious to have similarly included such features within claim 5 of U.S. Patent ‘005 in order to provide a base tile with less material for cost purposes yet which is strong enough to support the deck tiles there above during use.
Claim 23 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of the base strip and base strip side wall as taught in Bernat as explained above.
Claim 25 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Bernat, where claim 1 of U.S. Patent ‘005 teaches the locking mechanisms.
Claim 26 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of the anchor features of the clip fastening members of Bernat as explained above.
Claim 27 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of claim 9 along with the obvious deck board insertion features of Bernat as explained above.
Claim 28 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Bernat, where claim 6 of U.S. Patent ‘005 teaches the fastener openings.
Claim 29 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Bernat, where claim 8 of U.S. Patent ‘005 teaches the locking mechanisms for the skirting element.
Claim 30 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Bernat, where a sleeper as defined in claim 1 can be considered a support member as defined and where Bernat teaches the obviousness of such support members.
Claim 31 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of the corners of Bernat as explained above.
Claim 32 of the present application is defined in claim 5 of U.S. Patent ‘005, except specifically for the horizontal bars with an opening therebetween and the base strip extending horizontally between upper edges of respective side walls. As explained above, Bernat teaches such subsets of horizontal bars and base strip features and it would have been obvious to have similarly included such features within claim 5 of U.S. Patent ‘005 in order to provide a base tile with less material for cost purposes yet which is strong enough to support the deck tiles there above during use.
Claim 33 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of the base strip and base strip side wall as taught in Bernat as explained above.
Claim 35 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Bernat, where claim 1 of U.S. Patent ‘005 teaches the locking mechanisms.
Claim 36 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of the anchor features of the clip fastening members of Bernat as explained above.
Claim 37 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of claim 9 along with the obvious deck board insertion features of Bernat as explained above.
Claim 38 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Bernat, where claim 6 of U.S. Patent ‘005 teaches the fastener openings.
Claim 39 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Bernat, where claim 8 of U.S. Patent ‘005 teaches the locking mechanisms for the skirting element.
Claim 40 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Bernat, where a sleeper as defined in claim 1 can be considered a support member as defined and where Bernat teaches the obviousness of such support members.
Claim 41 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of the corners of Bernat as explained above.

Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, and 9 of U.S. Patent No. 11,156,005 in view of Mei. 
Claim 22 of the present application is defined in claim 5 of U.S. Patent ‘005, except specifically for the horizontal bars with an opening therebetween and the base strip extending horizontally between upper edges of respective side walls. As explained above, Mei teaches such horizontal bars and base strip features and it would have been obvious to have similarly included such features within claim 5 of U.S. Patent ‘005 in order to provide a base tile with less material for cost purposes yet which is strong enough to support the deck tiles there above during use.
Claim 23 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of the base strip and base strip side wall as taught in Mei as explained above.
Claim 24 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of the base strip and base strip side wall as taught in Mei as explained above.
Claim 25 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Mei, where claim 1 of U.S. Patent ‘005 teaches the locking mechanisms.
Claim 26 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of the anchor features of the clip fastening members of Mei as explained above.
Claim 27 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of claim 9 along with the obvious deck board insertion features of Mei as explained above.
Claim 28 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Mei, where claim 6 of U.S. Patent ‘005 teaches the fastener openings.
Claim 29 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Mei, where claim 8 of U.S. Patent ‘005 teaches the locking mechanisms for the skirting element.
Claim 30 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Mei, where a sleeper as defined in claim 1 of U.S. Patent ‘005 can be considered a support member as defined and where Mei teaches the obviousness of such support members.
Claim 31 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of the corners of Mei as explained above.
Claim 32 of the present application is defined in claim 5 of U.S. Patent ‘005, except specifically for the horizontal bars with an opening therebetween and the base strip extending horizontally between upper edges of respective side walls. As explained above, Mei teaches such subsets of horizontal bars and base strip features and it would have been obvious to have similarly included such features within claim 5 of U.S. Patent ‘005 in order to provide a base tile with less material for cost purposes yet which is strong enough to support the deck tiles there above during use.
Claim 33 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of the base strip and base strip side wall as taught in Mei as explained above.
Claim 34 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of the base strip and base strip side wall as taught in Mei as explained above.
Claim 35 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Mei, where claim 1 of U.S. Patent ‘005 teaches the locking mechanisms.
Claim 36 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of the anchor features of the clip fastening members of Mei as explained above.
Claim 37 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of claim 9 along with the obvious deck board insertion features of Mei as explained above.
Claim 38 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Mei, where claim 6 of U.S. Patent ‘005 teaches the fastener openings.
Claim 39 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Mei, where claim 8 of U.S. Patent ‘005 teaches the locking mechanisms for the skirting element.
Claim 40 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of Mei, where a sleeper as defined in claim 1 of U.S. Patent ‘005 can be considered a support member as defined and where Mei teaches the obviousness of such support members.
Claim 41 of the present application is defined in claim 5 of U.S. Patent ‘005 in view of the corners of Mei as explained above.

Allowable Subject Matter
Claims 25, 29, 35, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as if the double patenting rejections above were overcome by a Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: as stated in the Notice of Allowance for U.S. Application 16/788,378, the prior art of record do not disclose nor render obvious the claimed invention which requires, among other features, a deck tile assembly comprising of locking mechanisms on each side comprising of a flexible lever and a notch which are oriented vertically. Deck tiles, such as those taught in Kotler (U.S. Publication 2005/0034395) and Kung (U.S. Patent 5,628,160), disclose the use of flexible levers and notches that extend vertically along sides of the deck tiles in order to allow for vertical attachment of the tiles to one another. However, such levers are positioned on one side while the notches are positioned on an opposite side, where such levers and notches cannot be placed on the said side as the tiles would not be able to properly attach to one another if such levers and notches were both placed on the same side as one another as defined.
Frederiksen (U.S. Patent 4,807,412) discloses the use of levers #18 and notches #21 which are positioned on the same side of mats as one another in order to attach adjacent mats to one another. However, in order to allow for engagement of the locking mechanisms on both mats to engage one another, the panel must be flexible in order to rotate the notch of one mat to engage the notch of another mat. Such fastening method could thus not be used within inventions as taught in Bernat as such tiles are not configured to be flexible in such a manner to allow for such attachment. Furthermore, it would be impermissible hindsight to modify the invention of Frederiksen to meet each and every feature of the claimed invention as defined and would also render such an invention inoperable for its intended purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635